DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10 are pending in the instant invention.  According to the Claim Listing, filed July 5, 2022, claims 11-17 were cancelled.

Status of Priority

	This invention is a Divisional (DIV) of US Application No. 16/350,344, filed November 5, 2018 and now US 10,703,711, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/707,516, filed November 6, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on July 5, 2022, is acknowledged: a) Group II - claims 6-10; and b) substituted amine of Formula 120 - p. 42, ID# AC0101, shown to the right below, and hereafter referred to as N-(4-(((3-chlorophenethyl)amino)methyl)-phenyl)acetamide, where R1 = -H; R3 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -H; R20 = -H; R21 = -H; R22 = -NHC(O)CH3; R23 = -H; R24 = -H; R25 = -H; R26 = -Cl; R27 = -H; R28 = -H; and R29 = -H.  Claims 6-8 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted amines of the Formula 120, where R1 = -H; R3 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -H; R20 = -H; R21 = -H; R22 = -NHC(O)CH3; R23 = -H; R24 = -H; R25 = -H; R26 = -halogen; R27 = -H; R28 = -H; and R29 = -H, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should note that the examiner has expanded scope of the instant Markush claim to further encompass substituted amines of the Formula 120, where R1 = -H or -C≡CH; R3 = -H; R4 = -H; R5 = -H; R6 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R7 = -H; R8 = -H; R20 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R21 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R22 = -H, NR’R”, or NR’C(O)R; R23 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R24 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R25 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R26 = -halogen; R27 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R28 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; and R29 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl;, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should note that the instant Markush claim is hereby restricted to substituted amines of the Formula 120, where R1 = -H or -C≡CH; R3 = -H; R4 = -H; R5 = -H; R6 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R7 = -H; R8 = -H; R20 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R21 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R22 = -H, NR’R”, or NR’C(O)R; R23 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R24 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R25 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R26 = -halogen; R27 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R28 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; and R29 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl;, respectively.
	Likewise, the inventor or joint inventor should note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Next, the inventor or joint inventor should note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should note that claims 1-5 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 6-10 is contained within.


Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted amines of the Formula 120.
	The following title is suggested: SUBSTITUTED AMINES AS DISRUPTERS OF A42 OLIGOMER FORMATION.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula 120 into the abstract, to overcome this objection.

Claim Objections

	Claim 6 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Formula 120:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

120
wherein:
	R1 is H or C≡CH;
	R3 is H;
	R4 is H;
	R5 is H;
	R6 is H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl, wherein the alkyl, alkyl(aryl), alkyl(heteroaryl), alkenyl, or alkynyl is optionally substituted with one or more independently selected substituents;
	R7 is H;
	R8 is H;
	R20 is H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl, wherein the alkyl, alkyl(aryl), alkyl(heteroaryl), alkenyl, or alkynyl is optionally substituted with one or more independently selected substituents;

	R21 is H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl, wherein the alkyl, alkyl(aryl), alkyl(heteroaryl), alkenyl, or alkynyl is optionally substituted with one or more independently selected substituents;
	R22 is H, NR’R”, or NR’C(O)R;
	R23 is H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl, wherein the alkyl, alkyl(aryl), alkyl(heteroaryl), alkenyl, or alkynyl is optionally substituted with one or more independently selected substituents;
	R24 is H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl, wherein the alkyl, alkyl(aryl), alkyl(heteroaryl), alkenyl, or alkynyl is optionally substituted with one or more independently selected substituents;
	R25 is H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl, wherein the alkyl, alkyl(aryl), alkyl(heteroaryl), alkenyl, or alkynyl is optionally substituted with one or more independently selected substituents;
	R26 is halogen;
	R27 is H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl, wherein the alkyl, alkyl(aryl), alkyl(heteroaryl), alkenyl, or alkynyl is optionally substituted with one or more independently selected substituents;
	R28 is H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl, wherein the alkyl, alkyl(aryl), alkyl(heteroaryl), alkenyl, or alkynyl is optionally substituted with one or more independently selected substituents;
	R29 is H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl, wherein the alkyl, alkyl(aryl), alkyl(heteroaryl), alkenyl, or alkynyl is optionally substituted with one or more independently selected substituents;

	each R is independently alkyl or aryl, wherein the alkyl or aryl is optionally substituted with one or more independently selected substituents;
	each R’ is independently H, alkyl, or aryl, wherein the alkyl or aryl is optionally substituted with one or more independently selected substituents;
	each R” is independently H, alkyl, or aryl, wherein the alkyl or aryl is optionally substituted with one or more independently selected substituents; and
	each R’” is independently H, alkyl, heterocyclyl, or aryl, wherein the alkyl, heterocyclyl, or aryl is optionally substituted with one or more independently selected substituents;

	wherein each optional substituent for the alkyl of R6, R20, R21, R23, R24, R25, R27, R28, R29, R, R’, R”, and R’” is independently selected from the group consisting of halogen, CN, NO2, C(O)H, C(O)R, C(O)NR’R”, C(S)NR’R”, C(O)OH, C(O)O(alkyl), NR’R”, NR’C(O)R, OH, O(alkyl), OC(O)R, O(aryl), SR’”, saturated cyclic hydrocarbon, and unsaturated cyclic hydrocarbon; and


	wherein each optional substituent for the alkenyl and alkynyl of R6, R20, R21, R23, R24, R25, R27, R28, and R29 is independently selected from the group consisting of halogen, CN, NO2, C(O)H, C(O)R, C(O)NR’R”, C(S)NR’R”, C(O)OH, C(O)O(alkyl), NR’R”, NR’C(O)R, OH, O(alkyl), OC(O)R, O(aryl), =O, SR’”, =S, saturated cyclic hydrocarbon, unsaturated cyclic hydrocarbon, and heteroaryl;

	wherein each optional substituent for the aryl portion of the alkyl(aryl) and the heteroaryl portion of the alkyl(heteroaryl) of R6, R20, R21, R23, R24, R25, R27, R28, and R29 is independently selected from the group consisting of halogen, CN, NO2, lower alkyl, haloalkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, alkynyl, C(O)H, C(O)R, C(O)NR’R”, C(S)NR’R”, C(O)OH, C(O)O(alkyl), NR’R”, NR’C(O)R, OH, O(alkyl), OC(O)R, O(aryl), SR’”, saturated cyclic hydrocarbon, unsaturated cyclic hydrocarbon, heterocyclyl, aryl, and heteroaryl;

	wherein each optional substituent for the heterocyclyl of R’” is independently selected from the group consisting of halogen, CN, NO2, lower alkyl, haloalkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, alkynyl, C(O)H, C(O)R, C(O)NR’R”, C(S)NR’R”, C(O)OH, C(O)O(alkyl), NR’R”, NR’C(O)R, OH, O(alkyl), OC(O)R, O(aryl), =O, SR’”, =S, saturated cyclic hydrocarbon, unsaturated cyclic hydrocarbon, heterocyclyl, aryl, and heteroaryl; and

	wherein each optional substituent for the aryl of R, R’, R”, and R’” is independently selected from the group consisting of halogen, CN, NO2, lower alkyl, haloalkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, alkynyl, C(O)H, C(O)R, C(O)NR’R”, C(S)NR’R”, C(O)OH, C(O)O(alkyl), NR’R”, NR’C(O)R, OH, O(alkyl), OC(O)R, O(aryl), SR’”, saturated cyclic hydrocarbon, unsaturated cyclic hydrocarbon, heterocyclyl, aryl, and heteroaryl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 6, wherein R1 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 7, wherein R6 is H or alkyl, wherein the alkyl is optionally substituted with one or more independently selected substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 8, wherein:

	R20 is H or alkyl, wherein the alkyl is optionally substituted with one or more independently selected substituents;
	R21 is H or alkyl, wherein the alkyl is optionally substituted with one or more independently selected substituents;
	R22 is H;
	R23 is H or alkyl, wherein the alkyl is optionally substituted with one or more independently selected substituents; and
	R24 is H or alkyl, wherein the alkyl is optionally substituted with one or more independently selected substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 9, wherein:

	R25 is H or alkyl, wherein the alkyl is optionally substituted with one or more independently selected substituents;
	R27 is H or alkyl, wherein the alkyl is optionally substituted with one or more independently selected substituents;
	R28 is H or alkyl, wherein the alkyl is optionally substituted with one or more independently selected substituents; and
	R29 is H or alkyl, wherein the alkyl is optionally substituted with one or more independently selected substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 6-9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, substituted, in claim 1, with regard to R1, R3, R4, R5, R6, R20, R21, R22, R23, R24, R25, R26, R27, R28, and/or R29, respectively, is a relative phrase which renders the claim indefinite.  The term, substituted, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 18 and 19, uses open language, such as includes and/or for example, to define the term, substituted, as lower alkyl, aryl, etc., and further discloses that the substituents themselves may be further substituted; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted amines of the Formula 120 have been rendered indefinite by the use of the term, substituted, with regard to R1, R3, R4, R5, R6, R7, R8, R20, R21, R22, R23, R24, R25, R26, R27, R28, and/or R29, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that the phrase, electron withdrawing group, in claim 6, with regard to R1, R3, R4, R5, R6, R7, R8, R20, R21, R22, R23, R24, R25, R26, R27, R28, and/or R29, respectively, is a relative phrase which renders the claim indefinite.  The phrase, electron withdrawing group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 17, uses open language, such as includes and/or such as, to define the phrase, electron withdrawing group, as NO2, CN, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted amines of the Formula 120 have been rendered indefinite by the use of the phrase, electron withdrawing group, with regard to R1, R3, R4, R5, R6, R20, R21, R22, R23, R24, R25, R26, R27, R28, and/or R29, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 6-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chen, et al. in WO 02/078693.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The instant invention recites a substituted amine of the Formula 120, shown to the left, where R1 = -H; R3 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -H; R20 = -H; R21 = -arylalkyl; R22 = -H; R23 = -H; R24 = -H; R25 = -H; R26 = -halogen; R27 = -H; R28 = -H; and R29 = -H, as disrupters of 42 oligomer formation.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
	Chen, et al. (WO 02/078693) teaches a substituted amine of the Formula 120, shown to the right, where R1 = -H; R3 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -H; R20 = -H; R21 = -CH2Ph; H; R22 = -H; R23 = -H; R24 = -H; R25 = -H; R26 = -Cl; R27 = -H; R28 = -H; and R29 = -H, as an antagonist of the 5-HT6 receptor [p. 209, line 5, N-(2-(3-Chlorophenyl)ethyl)-3-benzylbenzylamine].
	The inventor or joint inventor should note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted amines of the Formula 120.  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 6-10 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted amines of the Formula 120 is improper, since the substituted amines of the Formula 120, as recited in claim 6, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted amines of the Formula 120 to recite substituted amines of the Formula 120, where R1 = -H or -C≡CH; R3 = -H; R4 = -H; R5 = -H; R6 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R7 = -H; R8 = -H; R20 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R21 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R22 = -H, NR’R”, or NR’C(O)R; R23 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R24 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R25 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R26 = -halogen; R27 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; R28 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl; and R29 = -H, alkyl, alkyl(Oaryl), alkyl(aryl), alkyl(heterocyclyl), alkyl(heteroaryl), alkenyl, or alkynyl;, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624